 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1543 
In the House of Representatives, U. S.,

July 28, 2010
 
RESOLUTION 
Honoring the educational significance of Dr. Jane Goodall’s work on this the 50th anniversary of the beginning of her work in Tanzania, Africa. 
 
 
Whereas, on July 14, 1960, Jane Goodall arrived at Gombe Stream Chimpanzee Reserve in western Tanzania, Africa; 
Whereas Jane Goddall’s research has led to numerous groundbreaking discoveries including the use of tools by chimpanzees; 
Whereas these and other behavioral observations of chimpanzees forever changed human understanding of the differences between humans and other animal species; 
Whereas between 1968 and 1986, Dr. Goodall published a collection of articles and books that remain the foundational scientific works of chimpanzee and wildlife studies alike; 
Whereas this included the publication by Harvard University Press of The Chimpanzees of Gombe: Patterns of Behavior, which detailed the range of behaviors that make up the essential corpus of chimpanzee natural history and which remains today a critical reference of researchers in the field; 
Whereas Dr. Goodall’s writings not only formed the bedrock of the descriptive analytical study of chimpanzees, but they also altered the paradigm of the study of culture in chimpanzees and other animals, especially species with complex social behaviors; 
Whereas in support of the research she began and to advance her vision, Dr. Goodall established the Gombe Stream Research Center in 1965 and the Jane Goodall Institute in 1977; 
Whereas traveling the world approximately 300 days a year, she delivers dozens of lectures and engages with youth of all ages; 
Whereas during the last half of the 20th century, she blazed a trail for and inspired other women primatologists, such that women now dominate long-term primate behavioral studies worldwide; 
Whereas Dr. Goodall has been a role model for youth of all ages, inspiring boys and girls alike to take action for people, animals, and the environment; and 
Whereas through her Jane Goodall Institute, she established the Roots & Shoots global youth program which now has members in more than 110 countries: Now, therefore, be it  
 
That the House of Representatives— 
(1)recognizes the groundbreaking environmental education advancements by the Jane Goodall Institute’s Roots and Shoots initiative on the 50th anniversary of the beginning of Dr. Jane Goodall’s research; 
(2)recognizes the significant role that the research done by Dr. Goodall has had on the knowledge and understanding of both the natural and human worlds, and its benefit to children and classrooms as they learn about the natural world; and 
(3)recognizes the valuable role that nature and science education plays in the conservation of natural resources as evidenced through the work of Dr. Goodall. 
 
Lorraine C. Miller,Clerk.
